Citation Nr: 1025424	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-09 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation for bilateral pes planus 
higher than 10 percent disabling from February 18, 2004 to April 
23, 2008.

2.  Entitlement to an increased evaluation on and after April 24, 
2008 for bilateral pes planus, currently evaluated as 10 percent 
disabling

3.  Entitlement to an effective date prior to February 18, 2004 
for the grant of service connection for bilateral pes planus.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from December 1970 to March 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated February 2007 and October 
2008 issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The rating decision in 
February 2007 granted service connection, pursuant to a December 
2006 Board action, for bilateral pes planus (claimed as a feet 
condition, fallen arches) with an evaluation of 10 percent 
effective February 18, 2004.  The Veteran filed notice of 
disagreement as to the percentage assigned and the effective date 
of the award.  As the Veteran has disagreed with the initial 
rating assigned following the grant of service connection for 
bilateral pes planus, the Board has characterized such claim in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from claim for increased 
rating for already service-connected disability).  The October 
2008 rating decision denied the Veteran's claim for a TDIU to 
which the Veteran has perfected an appeal.  


FINDINGS OF FACT

1.  For the period from February 18, 2004 to April 23, 2008, the 
Veteran's bilateral pes planus was productive of moderate 
symptoms.

2.  For the period on and after April 24, 2008 the Veteran's 
bilateral pes planus has been productive of severe symptoms.

3.  The claim of service connection for bilateral pes planus was 
received at VA on February 18, 2004, more than one year after 
termination of the Veteran's period of military service, and 
there was no earlier formal or informal claim.

4.  The Veteran has one service connected disability, which is 
bilateral pes planus, evaluated at 10 percent disabling.  

5.  The evidence of record does not show that the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of his service-connected disability.  


CONCLUSIONS OF LAW

1.  For the period from February 18, 2004 to April 23, 2008 the 
criteria for an initial evaluation in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 
5276 (2009).

2.  For the period on and after April 24, 2008 the criteria for 
an evaluation of 30 percent, but no more, for bilateral pes 
planus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5276 (2009).

3.  An effective date prior to February 18, 2004, for service 
connection for bilateral pes planus is not warranted.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.151, 3.400(b)(2) 
(2009).

4.  The criteria for a TDIU due to service-connected disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16(a)(b) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

On the initial rating and effective date claims, the RO provided 
pre-adjudication VCAA notice by letter, dated in February and 
April 2004, on the underlying claim of service connection.  
Where, as here, service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the claim of service connection has been more than substantiated, 
it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) 
is no longer applicable in the claims for initial higher ratings 
and for earlier effective dates, following the initial grants of 
service connection.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Dunlap, 21 Vet. App. at 116- 117; Goodwin v. Peake, 22 
Vet. App. 128 (2008).

Regarding the issue of a TDIU, the RO provided VCAA notice 
letters to the Veteran in November 2007, May 2008, and June 2008.  
The letters, in pertinent part, notified the Veteran of what 
information and evidence must be submitted to substantiate his 
claim as well as what information and evidence must be provided 
by the Veteran and what information and evidence would be 
obtained by VA.  The content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as Dingess, 19 Vet. App. 473.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  Records were requested from the 
Social Security Administration (SSA).  However the only record 
received was an application dated July 20, 1998.  SSA has 
indicated that no medical records were available.  In a January 
2010 memorandum the RO issued formal findings on the 
unavailability of SSA records.  The Veteran's statements and a 
statement from the Veteran's wife have been associated with the 
claims folder.  The Veteran has been medically examined by VA.  
Private treatment records received at the RO are not pertinent to 
the Veteran's claims currently on appeal.  There is no identified 
relevant evidence that has not been accounted for.  Under the 
circumstances, the Board finds that there is no reasonable 
possibility that further assistance would aid the Veteran in 
substantiating his claims.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of his claims.  Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). 

II.  Initial Increased Evaluation for Bilateral Pes Planus

The Veteran is currently receiving a 10 percent disability rating 
for his service-connected bilateral pes planus under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5272 (acquired flatfoot).  He 
contends that an evaluation in excess of 10 percent is warranted 
for this service-connected disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of time from work proportionate 
to the severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as with the 
Veteran's claim for an initial increased evaluation, where the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time with consideration given to the propriety of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, the Court has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Under 38 C.F.R. § 4.71a, DC 5276 mild flatfoot with symptoms 
relieved by built-up shoe or arch support is rated as 
noncompensably (zero percent) disabling. 

Moderate flatfoot with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
evaluated as 10 percent disabling.

Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is evaluated as 20 percent disabling for unilateral 
disability, and is evaluated as 30 percent disabling for 
bilateral disability.  

Pronounced flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is not 
improved by orthopedic shoes or appliances, is evaluated as 30 
percent disabling for unilateral disability, and is evaluated as 
50 percent disabling for bilateral disability.  38 C.F.R. § 
4.71a.  

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II.

The medical evidence in this case consists primarily of VA 
examinations dated in May 2006 and April 2008.  The May 2006 
examiner indicated that the Veteran's claims file, including 
service medical records, had been reviewed in connection with the 
examination.  The Veteran reported symptoms of pain with swelling 
after prolonged standing.  The examiner indicated that both feet 
showed pronated flatfoot.  There was no change in weight-bearing 
alignment of his Achilles tendon with weight-bearing and non-
weight bearing.  There was no malalignment of the tendon.  There 
was no valgus of the tendon.  There was no malalignment of the 
forefoot and midfoot.  The Veteran did have hallux valgus 
bilaterally which measured about 20 degrees on both sides.  There 
was no evidence of painful motion, edema, weakness, instability 
or tenderness.  There was no evidence of abnormal weight bearing.  
The impression was bilateral pes planus.  The examiner opined 
that the Veteran did not have severe pes planus at that point, 
but that his pes planus disability would be considered mild.  The 
examiner noted that during a flare-up the Veteran could have 
further limitations in range of motion and the amount of pain in 
functional capacity.  

During the April 2008 examination the Veteran reported that the 
pain in both feet continues to get worse over time.  He described 
the pain as a sharp/achy pain rated from 5/10 to flare-ups of 
pain of 7/10.  Flare-ups occur on a daily basis and are provoked 
by prolonged standing and walking.  He is required to wear a 
triple layer of socks as well as a Dr. Scholl's arch supported 
shoe, which the Veteran reported were moderately helpful.  He can 
only walk 0.25 to 0.50 miles before pain flares-up in both feet.  

Physical examination revealed the Veteran was able to stand, 
although he was not able to walk/stand on his toes or heels due 
to pain in both feet.  He bears weight on both sides, slightly in 
favor of the right side.  He walked with an antalgic gait and no 
evidence of edema was noted.  Tenderness was noted on the instep 
of both feet, particularly on the right side.  There was no 
evidence of abnormal calluses, no breakdown and no unusual shoe 
wear on the shoes he wore.  There was evidence of mild 
malalignment of the forefoot in reference to the midfoot, which 
was correctible by manual manipulation.  He was able to perform 
active range of the first metatarsophalangeal (MTP) joint of the 
great toe on both sides to approximately 25 degrees on the right 
and 30 degrees on the left.  The rest of the ranges of motion of 
the toes were within normal functional limits.  Ankle 
dorsiflexion on the right measured zero to 10 degrees actively 
and passively and on the left measured zero to 15 degrees 
actively and passively.  Plantarflexion measured zero to 20 
degrees actively and passively on the right and zero to 30 
degrees on the left actively and passively.  Eversion measured 
zero to 10 degrees on the right and zero to 15 degrees on the 
left.  Inversion measured zero to 5 degrees on the right and zero 
to 10 degrees on the left.  Throughout the range testing the 
Veteran exhibited discomfort as demonstrated by muscle guarding.  
The muscle strength of the ankle measured 4/5 on both sides.  
Repetitive movement was performed by all joints tested and failed 
to show any change in range.  X-ray of the feet showed both MTP 
joints demonstrated moderately advanced arthritic changes and 
hallux valgus deformity.  There was a degenerative cyst in the 
heads of each first metatarsal bone larger on the right than 
left.  Other joints were well-maintained bilaterally.  No 
fractures were seen.  The examiner noted that there was probably 
some loss of the plantar arch on the left side.  The impression, 
in pertinent part, was pes planus with pain and restriction of 
range of the ankle and foot with old and healed fracture tibia 
and fibula.  The examiner commented that during a flare-up there 
could be significant alteration of range of motion of the joints 
tested above, together with increased pain and decreased 
functional capacity.  The examiner stated that the degree of 
change cannot be stated here with any medical accuracy without 
resorting to mere speculation.

He further stated that the Veteran's pes planus on both feet and 
associated foot pain would be affected by any physical activity 
that required prolonged standing, walking or negotiating stairs, 
although it would not limit him from any occupational opportunity 
or daily life that does not require over-stretching and straining 
of the Veteran's feet.

Based upon the foregoing the Board finds that an increased 
evaluation to 30 percent is warranted for the Veteran's bilateral 
pes planus from April 24, 2008, the date VA examination shows a 
worsening of the Veteran's service-connected bilateral pes 
planus.  VA examination in April 2008 shows the Veteran has an 
abnormally low longitudinal arch on both feet.  The examiner 
noted that the Veteran walked with an antalgic gait favoring the 
right more than the left.  There was pain on manipulation.
Also noted was tenderness on the instep of both feet and weight-
bearing was shifted inward on both sides.  The alignment of the 
Achilles tendo was also mildly shifted inward.  The Veteran 
indicated that his foot is weak, stiff and swells.  The Board 
acknowledges that he is competent to report such symptoms and 
their perceived severity.  It is clear from the record that 
symptoms of the Veteran's bilateral pes planus disability 
increased in severity between the May 2006 and April 2008 VA 
examinations.  Such symptoms associated with the Veteran's 
bilateral pes planus more nearly approximate an evaluation of 30 
percent under DC 5276 for the period from April 24, 2008.  The 
Board notes that while the medical evidence fails to demonstrate 
that the Veteran has characteristic callosities as required under 
DC 5276 for a 30 percent evaluation, overall his bilateral pes 
planus is productive of severe symptoms and x-ray evidence shows 
a degenerative cyst in the heads of each first metatarsal bone.  
Affording the Veteran the benefit of the doubt, an evaluation of 
30 percent effective from April 24, 2008 is warranted.

The Board further finds that an initial evaluation in excess of 
10 percent for bilateral pes planus prior to April 24, 2008 is 
not warranted.  The evidence shows that prior to April 24, 2008 
the Veteran's bilateral pes planus was demonstrated by moderate 
symptoms, indicative of a 10 percent disability evaluation under 
DC 5256.  VA examination in May 2006 revealed no change in 
weight-bearing alignment of the Veteran's Achilles tendon with 
weight-bearing and non-weight bearing.  There was no malalignment 
of the tendon, forefoot and midfoot.  There was no evidence of 
painful motion, edema, weakness, instability or tenderness.  The 
examiner opined that the Veteran did not have severe pes planus 
at that point, but that his pes planus disability would be 
considered mild.  Thus, the Veteran's bilateral pes planus was 
not shown to be severe prior to April 24, 2008, as is required 
for the next higher evaluation of 30 percent under DC 5276.  
Thus, the Board finds that an initial increased evaluation for 
bilateral pes planus prior to April 24, 2008 is not warranted.

The Board has considered whether the Veteran's bilateral pes 
planus disability warrants a higher evaluation prior to and from 
April 24, 2008 under any other applicable diagnostic codes 
pertaining to the foot and finds it does not.  The medical 
evidence does not indicate that the Veteran has, claw foot (pes 
cavus)(DC 5278), moderately severe or severe malunion or nonunion 
of the tarsal or metatarsal bones (DC 5283), or moderately severe 
or severe other foot injury (DC 5284).  

In view of the holding in Fenderson, 12 Vet. App. 119 the Board 
has applied a "staged" rating for the Veteran's service-connected 
bilateral pes planus, as the Court indicated can be done in this 
type of case.  Based upon the record, we found that since the 
Veteran filed his original claim for service connection his 
bilateral pes planus had become more disabling and staged the 
rating accordingly.  See also Hart, 21 Vet. App. 505.

In this case, the Board has also considered whether an increased 
evaluation is warranted on an extra-schedular basis.  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluation for 
that service-connected disability is inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Here, as discussed above, 
the rating criteria for the service-connected bilateral pes 
planus reasonably describe the Veteran's disability level and 
symptomatology prior to and from April 24, 2008.  Thus, as the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations are adequate, and no 
referral for an extraschedular evaluation is required.  Thun v. 
Shinseki, F.3d 1366 (Fed. Cir. 2009).

III.  Earlier Effective Date for Bilateral Pes Planus

The Veteran asserts that he has been disabled since his in 
service foot injury in 1971 and the effective date of the award 
of service connection for bilateral pes planus should be 
effective from his release from service.

The effective date for a grant of service connection is the day 
following the date of separation from active service or the date 
entitlement arose, if the claim is received within one year after 
separation from service.  Otherwise, it is the date of receipt of 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).  The 
provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be 
filed in order for any type of benefit to be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Further, the mere presence of medical evidence in the record does 
not establish intent on the part of the Veteran to seek service 
connection for the benefit.  While the Board must interpret the 
Veteran's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the Veteran.  The mere 
existence of medical records [in this case, service treatment 
records] generally cannot be construed as an informal claim; 
rather, there must be some intent by the claimant to apply for a 
benefit.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

The Veteran was separated from active duty in March 1971.  The 
Veteran's initial claim of service connection for bilateral pes 
planus was received at VA on February 18, 2004.  The file 
discloses no earlier formal or informal claim for bilateral pes 
planus (initially claimed as feet condition, fallen arches).  A 
"claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) 38 C.F.R. §§ 3.151, 3.155.

To determine when the Veteran's claim was received, the Board 
reviewed all communications in the claims folder.  On February 
18, 2004 VA received a formal claim (VA Form 21-526 - Veteran's 
Application for Compensation and/or Pension).  This communication 
by the Veteran, received on February 18, 2004, is the earliest 
record in which the Veteran showed intent to apply for service 
connection for a bilateral foot disorder.

As the claim was received more than one year after the Veteran's 
separation from service in 1971, the effective date for the grant 
of service connection is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38.U.S.C.A. § 5110(a), 
(b); 38 C.F.R. § 3.400(b)(2)(i).

While service treatment records document symptoms of and provide 
a diagnosis of a bilateral foot disability in the 1970's, the 
mere presence of this medical evidence in the record does not 
establish intent on the part of the Veteran to seek service 
connection.  To the extent that the Veteran argues that because 
bilateral pes planus is of service origin the effective date 
should be the day after discharge from active service, he did not 
file his claim within one year after his period of service, and 
the law provides that the date of claim is either the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  In this case, the later date, the date of receipt of 
claim is governed by operation of law.  38.U.S.C.A. § 5110(a), 
(b); 38 C.F.R. § 3.400(b)(2)(i).

Therefore, the earliest effective date legally permitted in this 
case, for the grant of service connection for bilateral pes 
planus is February 18, 2004, which is the date of receipt of the 
claim by VA.  The record contains no evidence of the Veteran's 
intent to file a claim for a bilateral foot disorder before that 
date.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  
For the reasons set forth above, the correct effective date for 
the award of service connection for bilateral pes planus is 
February 18, 2004, and no earlier.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

IV.  Entitlement to a TDIU

The Veteran contends that he is unable to secure gainful 
employment due to his service-connected disability.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more.  
The Veteran's employment history, his educational and vocational 
attainment, as well as his particular physical disabilities are 
to be considered in making a determination on unemployability.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

The Veteran's service-connected disability, alone, must be 
sufficiently severe to produce unemployability.  See Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience, but not his age or to any impairment caused by non-
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is service-connected for one disability, which is 
bilateral pes planus, rated as 10 percent disabling.  As such the 
Veteran does not meet the percentage standard set forth in 38 
C.F.R. § 4.16(a).  The Veteran, in his application for a TDIU 
indicated that he last worked full-time as a painter in May 1972; 
and the most he earned in one year as a painter was $500.00.  
Further, he indicated on his application for a TDIU that he 
completed four years of high school and one year of college.  In 
addition he indicated that he did not have any other education 
and training before he was too disabled to work, nor since he 
became too disabled to work.  

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to 
the Director of the Compensation and Pension Service for extra-
schedular consideration all cases of Veterans who are 
unemployable by reason of service connected disabilities but who 
fail to meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The Veteran's service-connected disability, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  See38 
C.F.R. § 4.16(b).

The Board notes that there is a distinction between 
extraschedular evaluations under 38 C.F.R. § 3.321(b)(1) and 38 
C.F.R. § 4.16(b).  See Kellar v. Brown, 6 Vet. App. 157 (1994).  
An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based 
on the fact that the schedular ratings are inadequate to 
compensate for the average impairment of earning capacity due to 
the Veteran's disabilities.  Exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, are required.  38 C.F.R. § 4.16(b) 
requires a determination that the Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason of 
his service-connected disability that do not meet certain 
percentage requirements of 38 C.F.R. § 4.16(a).

In May 2006 the Veteran had a VA examination and both feet were 
examined.  The examiner provided an impression of bilateral pes 
planus.  It was noted in the examination report that the Veteran 
was unemployed, and he had previously worked as a house painter 
and also in a grocery store.  It was further noted that his feet 
are not apparently keeping him from working, but that he has a 
social situation where he is required to care for his 
grandchildren.  He has no problem with activities of daily living 
nor functional limitations on standing or walking.  On VA 
examination in April 2008, the examiner opined that the Veteran's 
pes planus of both feet and associated foot pain would be 
affected by any physical activity that required prolonged 
standing, walking or negotiating stairs, although it would not 
limit him from any occupational opportunity or daily life that 
does not require overstretching/straining of his feet.  The 
claims folder contains no medical opinions to the contrary.

Therefore, the Board concludes the Veteran is not unemployable 
due to his service-connected disability.  While the VA examiner 
indicated that the Veteran's service-connected disability may 
interfere with some types of work (work requiring a straining of 
his feet), it would not prevent him from obtaining work that does 
not require overstretching or straining of his feet.  As the 
Veteran is a high school graduate with one year of college 
education he is capable of obtaining or maintaining gainful 
employment for which his education and occupational experiences 
have otherwise qualified him.  The fact that a Veteran is 
unemployed or has difficulty obtaining employment is not enough.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.

VA examiner has essentially determined that the Veteran's 
service-connected bilateral pes planus do not preclude him from 
engaging in substantial gainful employment.  Thus, there is no 
need to refer the Veteran's case for extraschedular consideration 
in accordance with 38 C.F.R. § 4.16(b).

The Veteran argues that TDIU is warranted because he has not 
"worked a gainful employment since 1972" when he attempted to 
paint; and due to his flat feet pains with walking or standing he 
has not been able to work.  While there is evidence that the 
Veteran is unemployed and has not worked since 1972, there is no 
evidence that the Veteran's service-connected disability alone 
precludes employment.  See Van Hoose, 4 Vet. App. at 361.

For the foregoing reasons, the Board concludes that the claim for 
a TDIU must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to an initial increased evaluation in excess of 10 
percent from February 18, 2004 to April 23, 2008 for bilateral 
pes planus is denied.

Entitlement to an increased evaluation of 30 percent, but no 
more, on and after April 24, 2008 for bilateral pes planus is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.

Entitlement to an effective date earlier than February 18, 2004 
for the assignment of a 10 percent disability evaluation for 
bilateral pes planus is denied.


A total disability rating based on individual unemployability due 
to service-connected disabilities is denied.



____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


